DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:
1. A method for facilitating managing digital content captured using multiple content capturing devices, the method comprising: 

receiving, using a communication device, at least one content capturing context from a source user device, wherein the source user device comprises a plurality of content capturing devices, wherein the plurality of content capturing devices are configured for capturing a plurality of device digital content simultaneously from a plurality of point of views; 

analyzing, using a processing device, the at least one content capturing context using at least one machine learning model; 

determining, using the processing device, at least one content capturing parameter based on the analyzing; 

generating, using the processing device, at least one command based on the at least one content capturing parameter; 

transmitting, using the communication device, the at least one command to the source user device, wherein the capturing of the plurality of device digital content is based on the at least one command; 

receiving, using the communication device, the plurality of device digital content from the source user device, wherein a digital content comprises at least one device digital content of the plurality of device digital content; 

receiving, using the communication device, a supplemental content identifier from the source user device; 



identifying, using the processing device, a plurality of social media servers associated with the plurality of target identifiers; 

identifying, using the processing device, a supplemental content based on the supplemental content identifier, wherein the supplemental content comprises at least one of a background audio content, a visual content, an audio-visual content, and a textual content; 

processing, using the processing device, the digital content based on a plurality of platform characteristics corresponding to the plurality of social media servers; 

embedding, using the processing device, the supplemental content in the digital content; 

generating, using the processing device, a plurality of digital content based on the processing; and transmitting, using the communication device, the plurality of digital content to the plurality of social media servers.  

The claim is allowable as the prior art fails to teach or render obvious the above limitations in combination with the remainder of the claim.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brady (US 2018/0338108) teaches in ¶[0056], “Alternatively, high-resolution video streams can comprise processed image data drawn from a single imager or small subset of imagers 202. In the depicted example, the video streams from different sub-imagers are matched in intensity and color levels by adjusting the video streams during capture in processors 204-1 to 204-3.” 
However, the reference fails to teach or render obvious the allowable limitations of independent claim 1 in combination with the other limitations. 
Rango (US 2015/0128174) teaches in ¶ [0030]: 


However, the reference fails to teach or render obvious the allowable limitations of independent claim 1 in combination with the other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA NGUYEN/Primary Examiner, Art Unit 2442